5 A.3d 489 (2010)
298 Conn. 930
Barbara O. MURPHY et al.
v.
EAPWJP, LLC et al.
SC 18696
Supreme Court of Connecticut.
Decided October 7, 2010.
Thomas P. Moriarty, Middletown, in support of the petition.
Edward B. O'Connell, New London and John R. FitzGerald, Norwich, in opposition.
The named defendant's petition for certification for appeal from the Appellate Court, 123 Conn.App. 316, 1 A.3d 1171 (2010), is granted, limited to the following issue:
"Whether the Appellate Court properly concluded that construction and use of a walkway deemed to be a per se public nuisance can establish a prescriptive easement over the underlying tidal wetlands?"
McLACHLAN, J., did not participate in the consideration of or decision on this petition.